SULLIVAN, Judge
(dissenting):
United States v. Williams, 35 MJ 323 (CMA 1992), does not preclude suppression of a confession induced by a command-directed urinalysis. In my view, it permits suppression under certain circumstances, and an attorney acting reasonably would have made such a suppression motion in this case. Counsel’s failure to do so was ineffective assistance of counsel. See United States v. McCastle, 43 MJ 438, 440-41 (1996) (Sullivan, J., dissenting).
In this casé, there was an issue (possible misuse of the results of a command-directed *175urinalysis) and there was an arguable motion to be made on this issue (even under the criteria I outlined in United States v. Williams, supra). A reasonable attorney should have made a motion to suppress the confession based on the possible taint from the positive command-directed urinalysis. Therefore, I would hold ineffective assistance of counsel in this case and reverse. Failure to make an outcome-determinative motion by counsel falls below the standard we must set for our excellent justice system. McCastle at 441 (Sullivan, J., dissenting).